In re Mack, Michael Dion; applying for writ of certiorari and/or review, supervisory and/or remedial writ of mandamus; Parish of Orleans, Criminal District Court, Div. “D”, No. 309-111; to the Court of Appeal, Fourth Circuit, No. KW-8920.
Granted in part. The trial court is ordered to furnish relator with his guilty plea transcript of September 20, 1985 in 309-111D, as previously ordered by the trial court. Otherwise denied. Much of the relief sought by relator was not applied for in the district court.